Citation Nr: 0506573	
Decision Date: 03/08/05    Archive Date: 03/21/05

DOCKET NO.  99-15 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability evaluation based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The Board previously remanded 
this case to the RO in January 2001, November 2002, and May 
2004.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran's service-connected disorders include 
asbestos-related pleural disease and pulmonary fibrosis (30 
percent), tinnitus (10 percent), nicotine dependence (10 
percent), and a left anterior chest wall scar (zero percent).  

3.  The veteran's service-connected disorders, in and of 
themselves, have not been shown to preclude the veteran from 
securing or following substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.16, 4.19, 4.25 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
have since been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case, and the requirements therein appear to 
be met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has afforded the 
veteran several VA examinations addressing his employability 
status, and there is no indication of additional medical 
records, or other evidence, that the RO should have obtained 
at this time.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2004, as indicated in 
his October 2004 Supplemental Statement of the Case.  By this 
letter, the RO also notified the veteran of the relative 
duties of both VA and him in obtaining such evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board also notes that, in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II, which replaced the opinion in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)), the Court 
held that a VCAA notice must be provided to a claimant before 
the "initial unfavorable [agency of original jurisdiction 
(AOJ)] decision on a service-connection claim."  In 
Pelegrini II, the Court also made it clear that where notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice complying with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) because an 
initial RO decision had already occurred.  See also 
VAOPGCPREC 7-2004 (July 16, 2004).

Here, the veteran was notified of VA's duties under the VCAA 
subsequent to the appealed rating decision.  However, the 
appealed rating decision was issued in 1999, before the 
enactment of the VCAA.  Moreover, the RO has taken all 
necessary steps to both notify the veteran of the evidence 
needed to substantiate his claim and assist him in developing 
relevant evidence.  Accordingly, the Board finds that no 
prejudice to the veteran will result from an adjudication of 
his claim in this Board decision.  Rather, remanding this 
case back to the RO for further VCAA development would result 
only in additional delay with no benefit to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  
Consideration may be given to a veteran's level of education, 
special training, and previous work experience, but age and 
the impairment caused by nonservice-connected disabilities 
are not for consideration in determining whether such a total 
disability rating is warranted.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19.  Marginal employment, defined as an amount of 
earned annual income that does not exceed the poverty 
threshold determined by the United States Department of 
Commerce, Bureau of the Census, shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  In exceptional cases, an extra-
schedular rating may be assigned on the basis of a showing of 
unemployability alone.  See 38 C.F.R. § 4.16(b).  

In this case, the veteran's service-connected disabilities 
include asbestos-related pleural disease and pulmonary 
fibrosis (30 percent), tinnitus (10 percent), nicotine 
dependence (10 percent), and a left anterior chest wall scar 
(zero percent).  The veteran's combined disability evaluation 
is 40 percent.  See 38 C.F.R. § 4.25.  This evaluation does 
not meet the initial criteria for schedular consideration for 
the grant of TDIU under 38 C.F.R. § 4.16(a), and the question 
thus becomes whether there exists an extra-schedular basis 
for the grant of entitlement to TDIU.

In this regard, the Board has considered the veteran's 
educational and employment background.  In an April 1998 
application, he reported that he had last worked full-time as 
a carpenter in 1990.  He also indicated that he had an eighth 
grade education.

In reviewing the recent medical evidence of record, the Board 
observes that the veteran underwent a series of VA 
examinations in August and October of 1997 and in February 
1998, but these examination reports are devoid of commentary 
regarding the effect of the veteran's service-connected 
disabilities on his employability.  A May 2001 VA respiratory 
examination indicates that the veteran had bronchitis, but he 
was not "significantly impaired from respiratory disease."  
Although he had a "lack" of exercise tolerance, his 
pulmonary function tests were "near normal."  

A May 2003 VA heart examination and August and September 2003 
addendums addressed the veteran's cardiovascular problems.  
The examiner who provided the August 2003 addendum noted that 
the veteran's atrial fibrillation was not related to a 
service-connected illness, while the examiner who offered an 
addendum in September 2003 indicated that the veteran's 
nicotine dependence did not cause or aggravate his 
hypertension.  The veteran's VA treatment from the subsequent 
year was largely focused on his cardiovascular problems and 
adenocarcinoma of the rectum, for which service connection is 
not in effect.  Chest x-rays from January 2004 revealed 
emphysema, calcified right pleural plaque disease, likely 
scarring of the left lower lobe, and bilateral upper lobe 
pulmonary nodules.  However, the examiner did not comment on 
how such findings affected the veteran's employment status.

Following the Board's May 2004 remand, the veteran underwent 
a VA general medical examination in August 2004.  This 
examiner addressed each of the veteran's service-connected 
disorders.  The examiner noted that the veteran appeared to 
be "quite debilitated" due to "numerous medical and 
surgical issues."  His asbestos-related lung disease was 
found to result in a fair amount of shortness of breath, thus 
precluding active or physical employment.  His tinnitus was 
noted to be quite loud, and the examiner found that this 
would "certainly interfere" with physical or sedentary 
employment.  As the veteran reportedly ceased smoking thirty 
to forty years earlier, his nicotine dependence was noted to 
not result in any apparent interference with gainful 
employment.  Similarly, the veteran's left chest scar was 
also found to not interfere with physical or sedentary labor.

The veteran also underwent an August 2004 VA ear disease 
examination.  This examiner noted that the veteran had 
moderate functional impairment from pulmonary asbestosis, 
mild to moderate functional impairment due to tinnitus, and 
no apparent functional impairment resulting from nicotine 
dependence and a left anterior chest scar.

Upon reviewing the evidence of record, the Board does not 
doubt that the veteran's service-connected disabilities, 
notably his pulmonary asbestosis and tinnitus, result in a 
significant degree of occupational impairment.  The Board 
also notes that the August 2004 VA general medical 
examination report reflects that the veteran's pulmonary 
problems prevent him from active or physical employment.  
However, the Board does not find that the veteran has been 
precluded from sedentary employment.  While the examiner who 
conducted the general medical examination noted that loud 
noise from tinnitus would "certainly interfere" with 
sedentary employment, the examiner did not go so far as to 
say that such employment would be precluded.  The Board also 
notes that the examiner who conducted the ear disease 
examination found only mild to moderate functional impairment 
due to tinnitus.  The Board cannot rule out the possibility 
that the veteran's "numerous medical and surgical issues" 
preclude employability.  However, as this is a claim of 
entitlement to TDIU, only his service-connected disorders may 
be considered.  Likewise, his age may not be considered in 
this context. 

In short, the Board has reviewed the medical evidence of 
record in this case but finds that this evidence does not 
support the veteran's contention that his service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.  This is not the sort of "exceptional" 
case contemplated under 38 C.F.R. § 4.16(b) for extra-
schedular consideration.

The Board is aware of the veteran's difficulties in seeking 
employment.  His contentions regarding this matter are 
evident from his April 1998 application and other lay 
submissions.  That having been noted, the veteran, as a 
layperson, is unable to provide competent testimony as to 
matters which require medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Additionally, the 
fact that a veteran is unemployed or has difficulty obtaining 
employment is insufficient, in and of itself, to establish 
unemployability.  The relevant question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

Overall, the Board concludes that the evidence does not 
support the veteran's argument that his service-connected 
disabilities, in and of themselves, render him unable to 
obtain or retain substantially gainful employment.  
Accordingly, the preponderance of the evidence is against his 
claim of entitlement to TDIU.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  
The Board would point out, however, that the veteran is free 
to reopen his claim at any time.


ORDER

The claim of entitlement to TDIU is denied.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


